July 31, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549-4720 Re: American Century Quantitative Equity Funds, Inc. (the "Registrant") Post-Effective Amendment No. 64 (File No. 33-19589) under the Securities Act of 1933 (the “1933 Act”), andAmendment No. 66 (File No. 811-5447) under the Investment Company Act of 1940(collectively, the “Amendment”) Ladies and Gentlemen: Pursuant to Section 101(a) of Regulation S-T and Rule 485(a) under the 1933 Act, the Registrant hereby submits for filing the Amendment to the Registrant’s Registration Statement on Form N-1A. The principal purposes of the Amendment are to: (i) add a new series of the Registrant, the Emerging Markets Value Fund, (ii) update the financial statements of the Registrant, and (iii) make certain other non-material changes deemed appropriate by the Registrant. If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-4916. Sincerely, /s/ Daniel K. Richardson Daniel K. Richardson Assistant Secretary American Century Investments P.O. Box 410141, 4500 Main Street 1-800-345-2021 or 816-531-5575 Kansas City, MO64141-0141 www.americancentury.com
